Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162961(45)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  MACK C. STIRLING,                                                                                                  Justices
            Petitioner-Appellant,
                                                                    SC: 162961
  v                                                                 COA: 353117
                                                                    MTT: 19-003870-TT
  COUNTY OF LEELANAU,
             Respondent-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Karla Stirling to appear and practice in this case under MCR 8.126(A) is
  GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 19, 2021

                                                                              Clerk